' , CaSe 4:19-0r-20147-l\/|FL-SDD ECF No. 4 filed 04/03/19 PagelD.6 Page 1 of 18

llLE

APR -3 2019
UN|TED STATES D|STR|CT COURT y CL.EFWS OF
EASTERN D|STR|CT OF l\/llCHlGAN U.S. oisraicrgg§m
v EASTERN iiiiici-uGANl
UN|TED STATES OF Al\/lERlCA, Criminal No. 19-cr-20147
P|aintiff, HON. lVlATTHEW F. LE|T|V|AN
' United States District Court Judge
v.
~ Offense: Count One: 18 USC § 545
. CURT|S WENZLAFF, Attempted Smuggling Goods into the U.S.

Defendant. Statutog¢ Penalties:
imprisonment -.up to 20 years
Supervised Release - up to 3 yrs
Fine - up to $1,000,000 -

 

RULE 11 PLEA AGREEMENT

 

Pursuant to Rule 11 of the Federal Rules of Crimina| Procedure,
`defendant, CURT|S WENZLAFF and the government agree as follows:
1. Guilty P|ea

A. Count of Conviction

Defendant Will waive indictment by a grand jury and enter a plea of guilty
to Count One of the information Whioh charges defendant With attempted
smuggling of goods into the United States, in violation of Title 18, United

States Code, Section 545.

Case 4:19-cr-20147-l\/lFL-SDD ECF No. 4 filed 04/03/19 PagelD.7 Page 2 of 18

B. Elements of Offense

The elements of Count One are as follows: (1) defendant attempted to
smuggle or clandestinely introduce merchandise into the United States; (2)
defendant attempted to pass the merchandise through the custom-house by
means of a false, forged or fraudulent, invoice, or other document or paper;
and, (3) defendant acted knowingly, Willful|y and with intent to defraud the
United States.

C. Factua| Basis for Guilty Plea

The following facts are a sufficient and accurate basis for defendant’s
guilty plea:

At all times relevant to this case, Curtis Wenzlaff operated
a domestic profit corporation, Sanno lndustries, lnc., out of his
residence located in Flushing, Michigan in the Eastern District of
Michigan. Wenzlaff was acting as a drop shipper for companies
outside the United States. Defendant was paid to assume the risk
and consequences of the U.S. government identifying, seizing,
and refusing entry of products illegally imported in to the United
States. Between December 2011 and April 2016, defendant
received more than 200 imports from companies outside the
United States. Defendant’s position is that not all the imports
involved smuggling but at least beginning in July 2014 and
continuing until April 201 6 defendant was involved with smuggling
products into the United States. Products were shipped, among
other things, as blueberry extract and sunscreen lotion
ingredients Wenzlaff would accept delivery of the packages.
Once a product was successfully delivered to defendant, other
individuals would then provide him with instructions regarding

Case 4:19-cr-20147-l\/lFL-SDD ECF No. 4 filed 04/03/19 PagelD.8 Page 3 of 18

relabeling, repackaging and shipping the product to the intended
customer Defendant received in excess of $25, 000 from
shippers to receive and reship the packages Defendant claims
that a portion of the money received was reimbursement for
shipping expenses associated with the imported product.

The Food and Drug Administration regulates sunscreen as
a drug. All drug manufacturers including sunscreen
manufacturers are required to register their facilities with the
Food and Drug Administration. Defendant and his business,
Sanno lndustries, are not registered with the Food and Drug
Administration.

Defendant knew that the merchandise imported into the
United States Was a misbranded product Even so, he knowingly
received the product and then concealed it in order to facilitate
the sale of the merchandise to a third party. The value of the
merchandise/products illegally smuggled into the United States
by defendant was in excess of $1,000,000.00.

More specifically, on July 14, 2014, an FDA Consumer
Safety Officer (CSO) visited a FedEx facility in Anchorage, Alaska
and examined an import shipped from a Chinese company
named Jinan Haohua industry Co. Ltd. to Sanno lndustries,
Flushing, Michigan. The CSO examined this import and
determined it contained approximately five (5) kilograms of a
powdery substance A Customs Form 3461, associated with this
import, declared the merchandise as “PHENYL SALICYLACE”
and valued the shipment at $350. This form identified Sanno
lndustries, Flushing, Michigan as the consignee of this import.
The FDA Forensic Chemistry Center (“Chemistry Center’)
examined a sample of the powdery substance and concluded it
Was consistent with a drug ingredient standard known as 2-
(diphenylmethyl)-pyrroloidine, monohydrochloride [desoxy-DZPM
hydrochloride]. Contrary to the product declaration listed on the
Customs Form 3461, the Chemistry Center found no phenyl
salicylace present in the tested sample. A Notice of FDA Action

Case 4:19-cr-20147-l\/lFL-SDD ECF No. 4 filed 04/03/19 PagelD.9 Page 4 of 18

letter, dated December 11, 2015, was mailed to Sanno lndustries,
Flushing, Michigan. The letter provided that, “Examination of the
following products have been made and you have been afforded
an opportunity to respond to a notice of detention Because it
appears the products are not in compliance, you are hearby
notified they are refused admission.”

Curt Wenzlaff signed a letter associated with this import on
Sanno Industries letterhead. The letter identified Curt Wenzlaff
as the President and provided, in part that, “Just as the TSCA
Certification form indicated, l will be using the Phenyl Salicylate
as an Ultra Violet Absorber for both and Sunscreen Cream and
an After-Sun lotion. This is my second order of this particular
ingredient For my initial order, l filled out a TSCA Certification
form that was submitted on May 23, 2014.” The letter further
provides, in part, that “l am aware there are many other uses for
this particular ingredient such as a stabilizer for floral water or
vinyl plastics, or as a preservative for confecting essence;
however, l am only using for Sunscreen agent purposes.”

Defendant knowingly and fraudulently attempted to import
this merchandise contrary to law as evidenced by an email he
sent to the shipper on July 3, 2014 that read.' “ANA: As you can
see With the email below, the FDA has not yet released the
package to me. l will write them a letter giving specific details on
what l will use this ingredient for. For my own curiosity, what is
the company who you want me to send this to using it for? l was
planning on telling the FDA l want to use this ingredient as a
sunscreen agent in lotions. ”

' . Case 4:19-cr-20147-l\/lFL-SDD ECF No. 4 filed 04/03/19 PagelD.1O Page 5 of 18

2. Sentencing Guide|ines

A. Standard of Proof

The 'Court Wil| find sentencing factors by a preponderance of the
evidence.

B. Agreed Guide|ine Range

There are no sentencing guideline disputes. Except as provided below
defendant’s guideline range is 24 to 30 months, as set forth on the attached
worksheets. |f the Court finds: that defendant’s criminal history category is
higher than reflected on the attached worksheets, or that the offense level
should be higher because, after pleading guilty, defendant made any false
statement to or withheld information from his probation officer; othenrvise
demonstrated a lack of acceptance of responsibility for his offense; or
obstructed justice or committed any crime, and if any such finding results in
a guideline range higher than 24 to 30 months, the higher guideline range
becomes the agreed range. However, if the Court finds that defendant is a
career offender, an armed career crimina|, or a repeat and dangerous sex
offender as defined under the sentencing guidelines or other federal |aw, and
that finding is not already reflected in the attached Worksheets, this paragraph

does not authorize a corresponding increase in the agreed range.

` . Case 4:19-cr-20147-l\/lFL-SDD ECF No. 4 filed 04/03/19 PagelD.11 Page 6 of 18

Neither party may take a position concerning the applicable guidelines
that is different from any position of that party as reflected in the attached
worksheets, except as necessary to the Court’s determination regarding
subsections 1) and 2), above.

3. Sentence

The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in
doing so must consider the sentencing guideline range.

A. imprisonment

Pursuant to Federa| Ru|e of Criminal Procedure 11(c)(1)(C) the
sentence of imprisonment in this case may not exceed the top of the
sentencing guideline range as determined by Paragraph ZB.

B. l Supervised Release

A term of supervised release, if imposed, follows the term of
imprisonment There is no.agreement on supervised release. ln other words,
the Court may impose any term of supervised release up to the statutory
maximum term, Which'in this case is 3 years. The agreement concerning
imprisonment described above in Paragraph 3A does not apply to any term
of imprisonment that results from any later revocation of supervised release.

C. Specia| Assessment

Defendant will pay a special assessment of $100.00.

. Case 4:19-cr-20147-l\/lFL-SDD ECF No. 4 filed 04/03/19 PagelD.12 Page 7 of 18

D. Fine

There_ is no agreement as to fines.

E. Restitution

Restitution is not applicable to this case.
4. Use of Withdrawn Guilty Plea

4 lf the Court allows defendant to withdraw him guilty plea for a “fair and

just reason” pursuant to Fed. R. Crim. P. 11(d)(2)(B), defendant Waives his
rights under Fed. R. Evid. 410, and the government may use his guilty plea,
any statement made under oath at the change-of-plea hearing, and the
factual basis statement in this plea agreement, against him in any proceeding.
5. Other Charges

lf the Court accepts this agreement, the government will not bring
additional charges against defendant based on any of the conduct reflected
in the attached worksheets.
6. Each Party’s Right to Withdraw from This Agreement

The government may withdraw from this agreement if the Court finds
the correct guideline range to be different than is determined by'Paragraph
2B. Defendant may withdraw from this agreement, and may withdraw her
guilty plea, if the Court decides to impose a sentence higher than the

maximum allowed by Paragraph 3. This is the only reason for which

' Case 4:19-cr-20147-l\/lFL-SDD ECF No. 4 filed 04/03/19 PagelD.13 Page 8 of 18

defendant may withdraw from this agreement The Court shall advise
defendant that if she does not withdraw her guilty plea under this
circumstance, the Court may impose a sentence greater than the maximum
allowed by Paragraph 3.
7. Appea| Waiver

The defendant waives any right he may have to appeal his conviction
on any grounds lf the defendant’s sentence of imprisonment does not
exceed 30 months, the defendant also waives any right he may have to
appeal his sentence on any grounds lf the defendant’s sentence of
imprisonment is at least 24 months, the government waives any right it may
have to appeal the defendant’s sentence. This waiver does not bar filing a
claim of ineffective assistance of counsel in court.
8. Consequences of Withdrawal of Guilty Plea or Vacation of Conviction

lf defendant is allowed to withdraw his guilty plea or if any conviction
entered pursuant to this agreement is vacated, the Court shall, on the
governments request, reinstate any charges that Were dismissed as part of
this agreementl lf additional charges are filed against defendant within six
months after the date the order vacating defendant’s conviction or allowing
him to Withdraw his guilty plea becomes final, which charges relate directly or

indirectly to the conduct underlying the guilty plea or to any conduct reflected

Case 4:19-cr-20147-l\/lFL-SDD ECF No. 4 filed 04/03/19 PagelD.14 Page 9 of 18

in the attached Worksheets, defendant Waives his right to challenge the
additional charges on the ground that they were not filed in a timely manner,
including any claim that they were filed after the limitations period expired.
9. Collatera| Consequences of Conviction

Defendant understands that his conviction here may carry additional
consequences under federal and state law, including the potential loss of the
right to vote, right to carry a firearm, right to serve on a jury, and ability to hold
certain licenses or to be employed in certain fields Defendant further
understands that, if he is not a native-born citizen of the United States, there
may be adverse immigration consequences resulting from conviction. These
include possible removal from the United States, denial of citizenship,
denaturalization, denied admission to the United States in the future and
other possible consequences Defendant understands that no one, including
the defendant’s attorney or the Court, can predict to a certainty the effect of
defendant’s conviction on any of these matters Defendant nevertheless
affirms that he chooses to plead guilty regardless of any immigration

consequences or other collateral consequences of his conviction.

- Case 4:19-cr-20147-l\/lFL-SDD ECF No. 4 filed 04/03/19 PagelD.15 Page 10 of 18

10. Parties to Plea Agreement

Unless othenrvise indicated, this agreement does not bind any
government agency except the United States Attorney’s Office for the Eastern
District of Michigan.
11. Scope of Plea Agreement

This agreement, which includes all documents that it explicitly
incorporates is the complete agreement between the parties This agreement
supersedes all other promises, representations understandings and
agreements between the parties concerning the subject matter of this plea
agreement that were made at any time before the guilty plea is entered in
court Thus, no oral or written promises made by the government to defendant
or to the attorney for the defendant at any time before defendant pleads guilty
are binding except to the extent they have been explicitly incorporated into
this agreement

Notwithstanding the previous paragraph, if defendant has entered into
a proffer agreement in writing or a cooperation agreement in writing with the
government this plea agreement does not supersede or abrogate the terms

of any such prior written agreement

_10_

'- Case 4:19-cr-20147-l\/lFL-SDD ECF No. 4 filed 04/03/19 PagelD.16 Page 11 of 18

This agreement also does not prevent any civil or administrative actions
against defendant or any forfeiture claim against any property, by the United
States or any other party.

12. Acceptance of Agreement by Defendant

This plea offer expires unless it has been received, fully signed, in the
Office of the United States Attorney by 5_:00 p.m. on Friday, l\llarch 29, 2019.
The government reserves the right to modify or revoke this offer at any time
before defendant pleads guilty.

l\llATTHEW SCHNE|DER
Unite States Attorney

  

 

' NAi\`icY JABRHAi\/i
Assis tUnited States Attorney

Date: 3“/0@/?

  
  
  

By signing below, defendant acknowledges th
this entire document understands it and agr
acknowledges that he is satisfied with his . rney’s advice and

\._.._

\ .

BRYlviili/J.sHE R ou§fis wEN%FZ W
Attor/ney for endant Defendant

Date %_,_§ _//7 Date 7_3 \//

 

 

.. Case 4:19-cr-20147-l\/lFL-SDD ECF No. 4 filed 04/03/19 PagelD.17 Page 12 of 18

Defendant Curtis Wenzlaff C°“““ COUn'f one

Docket No. Statute: 18 USC 545

WORKSHEET A (Offense Levelsl

Complete one Worksheet A for each count of conviction (taking into account relevant conduct and treating each stipulated offense as a separate count
of conviction) before applying the multiple-count rules in U.S.S.G. ch. 3, pt. D. However, in any case involving multiple counts of conviction, if the
counts of conviction are all "closely related” to each other within the meaning of U.S.S.G. § 3Dl .2(d), complete only a single Worksheet A.

1. BASE OFFENSE LEVEL AND SPECIFIC OFFENSE CHARACTERISTICS (U.S.S.G. ch. 2)

 

 

Guideline Section Description Levels
251.1(3)(2) BaSe OffenSe LeVel (cross reference 2T3.1 & 2N2.1) 6
251.1(5)(1)(0) iviore than $550,000 ~ 14

 

 

 

 

 

 

 

2. ADJUSTMENTS (U.S.S.G. ch. 3, pts. A, B, C)

Guideline Section Description Levels

 

 

 

 

 

 

 

3. ADJUSTED OFFENSE LEVEL

 

Enter the sum of the offense levels entered in [tems l and 2. It` this Worksheet A does not cover every count
of conviction (taking into account relevant conduct and treating each stipulated offense as a separate count of 2 0
conviction), complete one or more additional Worksheets A and a single Worksheet B.

 

 

 

*$*$********************

 

If this is the only Worksheet A, check this box and skip Worksheet B. X

 

 

If the defendant has no criminal history, check this box and skip Worksheet C.

 

 

 

 

Déiéng§§e 4:19-cr@BM§WeLH§BH Eci= No. 4 rile@ioq%ros/ie CBM|%A§ Page 13 or le

 

Docket No. Statute: 18 USC 545

 

 

WORKSHEET C (Criminal Historv)

Date of defendant’s commencement of the instant offense (including earliest date of relevant conduct)

1.

PRIoR SENTENCES

Prior Sentence of Im risonment Exceedin 13 Months .S.S.G. 4A1.l a : 3 POINTS
Enter 3 points for each prior adult sentence of imprisonment exceeding one year and one month that either (1) was imposed within 15 years of the
defendant’s commencement of the instant offenses (taking into account relevant conduct and stipulated offenses) or (2) resulted in the defendant’s
confinement during any pan of that 15-year period. (See U.S.S.G. §§ 4Al.1(a), 4Al.2(d)(1), (e)(l).)

Prior Sentence of Im risonment of at Least 60 Da s .S.S.G. 4A1.1 : 2 POINTS

Enter 2 points for each prior sentence of imprisonment of at least 60 days not counted under U.S.S.G. § 4Al.l(a) that either (1) resulted from an offense
committed after the defendant turned 18 and was imposed within 10 years of the defendant’s commencement of the instant offense (taking into account relevant
conduct and stipulated offenses) (see U.S.S.G. §§ 4A1.l(b), 4Al.2(e)(2)) or (2) resulted from an offense committed before the defendant turned 18 and resulted
in the defendant’s confinement during any part of the 5-year period preceding the defendant’s commencement of the instant offense (see U.S.S.G. §§ 4Al.1(b),
4A1 .2(d)(2)(A)).

Other Prior Sentences jQ.S.S.G. §§ 4Al.1§cjj: 1 POINT

Enter 1 point for each prior sentence not counted under U.S.S.G. § 4A1.l(a) or (b) that either (1) resulted from an offense committed aher the defendant turned
18 and was imposed within 10 years of the defendant’s commencement of the instant offense (taking into account relevant conduct and stipulated offenses)
(see U.S.S.G. §§ 4A1.l(c), 4Al.2(e)(2)) or (2) resulted from an offense committed before the defendant turned 18 and was imposed within 5 years of the
defendant’s commencement of the instant offense (taking into account relevant conduct and stipulated off`enses) (see U.S.S.G. §§ 4A1.1(c), 4Al.2(d)(2)(B)).
NOTE: No more than 4 points may be added under this item.

Date of Release
Imposition Offense Sentence Date** Points

1992

 

Possession of Cont. Substance Diversion 0

 

1994

Conspiracy to Dist. Steroids 3 mon custody BOP 0

 

 

 

 

 

 

 

 

* If the defendant committed the offense before turning 18, indicate with an asterisk those offense where defendant was sentenced as a juvenile.

** A release date is required in only three situations: (1) when a sentence covered under U.S.S.G. § 4A1.1(a) was imposed more than 15 years
before the defendant’s commencement of the instant offense (taking into account relevant conduct and stipulated off`enses) but resulted in his or her
confinement during any part of that lS-year period; (2) when a sentence counted under U.S.S.G. § 4A1.1(b) was imposed for an offense committed
before the defendant turned 18 but resulted in his or her confinement during any part of the 5-year period preceding his or her commencement of the
instant offense (taking into account relevant conduct and stipulated offenses); and (3) when 2 criminal history points are added pursuant to U.S.S.G. §
4A1. 1 (e) because the defendant committed the instant offense (taking into account relevant conduct and stipulated offenses) shortly after or during
imprisonment resulting from a sentence counted under U.S.S.G. § 4Al.1(a) or (b) or while he or she was on escape status for such a sentence

 

l . Case 4:19-cr-20147-I\/|FL-SDD ECF No. 4 filed 04/03/19 Page|D.lQ Page 14 of 18

Defendant Curtis Wenzlaff Couan COUnf One

l
Docket No. Statute! 1 8 USC 545

 

 

 

 

(WORKSHEET C, p. 2)

2. CoMMISsIoN oF INSTANT OFFENSE WHILE UNDER PRIOR SENTENCE (U.S.S.G. § 4A1.1(d))

Enter 2 points if the defendant committed any part of the instant offense (taking into account relevant conduct and stipulated offenses) while
under any criminal justice sentence having a custodial or supervisory component, including probation, parole, supervised release,

 

imprisonment, work release, and escape status. (See U.S.S.G. §§ 4Al .l(d), 4Al .2(m), (n).) List the type of control and identify the
sentence from which it resulted. `

 

3. PRloR SENTENCE RESULTING FRoM CRIME oF VIoLENCE (U.S.S.G. § 4A1.1(e))

 

Enter l point for each prior sentence resulting from a conviction for a crime of violence that did not receive any points under U.S.S.G.
§4Al .1(a), (b), or (c) because such sentence was considered related to another sentence resulting from a conviction for a crime of violence.
But enter no points where the sentences are considered related because the offenses occurred on the same occasion. (See U.S.S.G. §§
4Al.1(e), 4Al.2(p).) Identify the crimes of violence and briefly explain why the cases are considered related. NOTE: No more than 3

 

 

 

points may be added under this item.

 

ToTAL CRIMINAL HIsToRY PoINTS 0

Enter the sum of the criminal history points entered in Items 1-3.

 

 

CRIMINAL HISTORY CATEGORY

 

 

 

TOTAL POINTS CRIMINAL HISTORY CATEGOR\
0-1 1
2-3 11
4_6 111
7-9 l rv
10-12 v

13 or more VI

~ Case 4:19-cr-20147-|\/|FL-SDD ECF No. 4 filed 04/03/19 Page|D.ZO Page 15 of 18
Defendanf= Curtis Wenzlaff Counfi Count One

l
Docket No. Statute: 18 USC 545

WORKSHEET D (Guideline Rang§)

1. (CoMBlNED) ADJUSTED OFFENSE LEVEL

 

Enter the adjusted offense level entered in Itern 3 of Worksheet A or the combined adjusted offense level 20
entered in Item 8 of` Worksheet B.

 

 

2. ADJUSTMENT FoR ACCEPTANCE oF RESPONSIBILITY (U.S.S.G § 3E1.1) “3

 

 

 

3. ToTAL OFFENSE LEVEL

 

Enter the difference between Items l and 2. 1 7

 

4. CRIMINAL HISTORY CATEGORY

 

Enter "1" if the defendant has no criminal history. Otherwise, enter the criminal history category
entered in ltem 6 of` Worksheet C. l

 

 

 

5. CAREER OFFENDER/CRIMNAL LIVELIHooD/ARMED CAREER
CRIMINAL/DANGEROUS SEX OFFENDER (U.S.S.G. ch. 4, pt. B)

 

a. Total 0ffense Levcl: lf` the career offender provision (U.S.S.G. § 4Bl.l), the criminal livelihood provision
(U.S.S.G. § 4B 1 .3), the armed career criminal provision (U.S.S.G. § 4Bl.4), or the dangerous sex offender
provision (U.S.S.G. § 4BI.S) results in a total offense level higher than the total offense level entered in

 

Item 3, enter the higher offense level total.

b. Criminal Histog¢ Categog: lfthe career offender provision (U.S.S.G. § 481 .1), the armed career criminal

 

provision (U.S.S.G. § 4B 1 .4), or the dangerous sex offender provision (U.S.S.G. § 4Bl.5) results in a
criminal history category higher than the criminal history category entered in Item 4, enter the higher criminal
history category.

 

 

 

6. GUIDELlNE RANGE FROM SENTENCING TABLE (U.S.S.G. ch. 5, pc. A)

 

Enter the guideline range in the Sentencing Tablc (see U.S.S.G. ch. 5, pt. A) produced by the total offense level entered in 24 3 0

ltem 3 or 5.a and the criminal history category entered in Item 4 or 5.b.
months

 

 

7 , STATUTORY RESTRlCTtoNS oN oR SUPERsEsSloN OF GUIDELINE RANGE

lf the maximum sentence authorized by statute is below, or a minimum sentence required by statute is above, the guideline range
entered in Item 6, enter either the guideline range as restricted by statute or the sentence required by statutc. (See U.S.S.G. § SGl.l.) months

 

 

 

lf` the sentence on any count of conviction is required by statute to be consecutive to the sentence on any other count of conviction, explain
why.

~ CaSe 4219-Cr-20147-l\/|FL-SDD ECF NO. 4 filed 04/03/19 Page|D.Zl .Pag€ 16 0118

Defendant: ' Curtis Wenzlaff Count COUl‘lt One

 

 

l
Docket No. Statute: 18 USC 545

 

 

WORKSHEET E §Authorized Guideline Sentences)

1. PRoBATIoN (U.s.s.G. ch. 5, pr. B)

 

a. Imposition of a Term of Probation (U.S.S.G. § 5B1.l)

 

X 1. Probation is not authorized by the guidelines (minimum of guideline range z 10 months or statute of
conviction is a Class A or a Class B felony). If this box is checked, go to Item 2 (Split Sentence).

 

 

2. Probation is authorized by the guidelines (minimum of guideline range = zero months).

 

 

3.3. Probation is authorized by the guidelines, provided the court imposes a condition or combination of
conditions requiring intermittent continement, community confinement, or home detention satisfying
the minimum of the guideline range (minimum of guideline range > 0 months but s 9 months).

 

 

 

b. Length of Term of Probation (U.S.S.G. § 5B1.2)

 

l. At least 1 year but not more than 5 years (total offense level 2 6).

 

 

2. No more than 3 years (total offense level < 6).

 

 

 

c. Conditions of Probation (U.S.S.G. § 5B1.3)

The court must impose certain conditions of probation and may impose other conditions of probation.

2. SPLIT SENTENCE (U.S.S.G.§5C1.1(c)(2),(d)(2))

 

X a. A split sentence is not authorized (minimum of guideline range = 0 months or 2 15 months).

 

 

b. A split sentence is authorized (minimum of guideline range > 0 months but s 12 months). The court
may impose a sentence of imprisonment that includes a term of supervised release with a condition
that substitutes community confinement or horne detention for imprisonment, provided that at least
one-half of the minimum of the guideline range is satisfied by imprisonment (if the minimum of the
guideline range is 10 or 12 months), or that at least one month is satisfied by imprisonment (if the
minimum of the guideline range is l, 2, 3, 4, 6, 8 or 9 months). The authorized length of the term of

supervised release is set forth below in Item 4.b.

 

 

 

3. Iivn’RIsoNMENT (U.S.S.G. ch. 5, pt. C)

A term of imprisonment is authorized by the guidelines if it is within the applicable guideline range
(entered in Item 6 of Worksheet D). (See U.S.S.G. § 5Cl.1.)

y- Case 4:19-cr-20147-|\/|FL-SDD ECF No. 4 filed 04/03/19 Page|D.22 Page 17 of 18

Defendant Curtis Wenzlaff C°u“t¢ COUnt One

l
DocketNo. Statute: 18 USC 545

(woRKSHEET E, p. 2)
4. SUPERVISED RELEASE (U.S.S.G. ch 5., pt. D)

a. Imposition ofa Term of Supervised Release (U.S.S.G. § 5D1.1)

The court must impose a term of supervised release if it imposes a term of imprisonment of more than one year, or if it
is required to do so by statute. The court may impose a term of supervised release if it imposes a term of
imprisonment of one year or less.

b. Length of Term of Supervised Release (U.S.S.G. § 5D1.2)

 

l. At least 3 years but not more than 5 years, where the count of conviction is a Class A or a Class B felony, i.e., an
offense carrying a maximum term of imprisonment z 25 years.

 

 

X 2. At least 2 years but not more than 3 years, where the count of conviction is a Class C or a Class D felony, i.e., an
offense carrying a maximum term of imprisonment z 5 years but < 25 years.

 

 

3. l year, where the count of conviction is a Class E felony or a Class A misdemeanor, i.e., an offense carrying a
4 maximum term of imprisonment > 6 months but < 5 years.

 

 

4. The statute of conviction requires a minimum term of supervised release of months.

 

 

 

c. Conditions of Supervised Release (U.S.S.G. § 5Dl.3)

The court must impose certain conditions of supervised release and may impose other conditions of supervised release.

5. REsTITU'rIoN (U.S.S.G. § 5E1.1)

1. The court must order full restitution to the victim(s) of the offense(s) of conviction.~ (See 18 U.S.C. §§ 3556,
3663A, 3664.) The court will determine who the victims are and their restitution amounts.

 

 

 

2. The court must order full restitution to the victim(s) of the offense(s) of conviction. (See 18 U.S.C. §§ 3556,
3663A, 3664) The parties agree that full restitution is § .

 

 

3. The parties agree that the court may order restitution to the victim(s) of the offense(s) of conviction in any
amount up to and including § . (See 18 U.S.C. §§ 3663(a)(3), 3664.)

 

 

4. The parties agree that the court may also order restitution to persons other than the victim(s) of the offense(s) of
conviction in any amount up to and including § . (See 18 U.S.C. §§ 3663(a)(l)(A), 3663A(a)(3), 3664.)

 

 

 

 

X 5. Restitution is not applicable.`

 

h

Case 4:19-cr-20147-|\/|FL-SDD ECF No. 4 filed 04/03/19 Page|D.23 Page 18 of 18

 

 

 

 

Defendant Curtls Wenzlaff COunf= Count One
|
Docket No. Statute: 18 USC 545
(woRKsHEET E, p. 3)
6. FINE (U.s.s.G. §5E1.2)

a. Fines for lndividual Defendants

The court must impose a fine unless “the defendant establishes that he [or she] is unable to pay and is not likely to
become able to pay any fine.” (See U.S.S.G. § 5E1.2(a).) Generally, the fine authorized by the guidelines is limited
to the range established in the Fine Table. (See U.S.S.G. § 5E1.2(b).) However, there are exceptions to this general
rule. (See U.S.S.G. § 5El .2(b), (c)(4).) `

b. Fine Range from F inc Table (U.S.S.G. § 5El.2(c)(3))

Minimum Fine Maximum Fine

$ 10 000 $ 95 000

 

 

SPECIAL AssEssM:EN'r(s) (U.s.s.G. § 5E1.3)

The court must impose a special assessment on every count of conviction. The special assessments for individual
defendants are

$lO0.00 for every count charging a felony ($400 for a corporation)

$ 25.00 for every count charging a Class A misdemeanor ($125 for a corporation),

$ 10.00 for every count charging a Class B misdemeanor ($50 for a corporation), and

$ 5.00 for every count charging a Class C misdemeanor or an infraction ($25 for a corporation).

The defendant must pay a special assessment or special assessments in the total amount of $ 1 O0.00 .

8.

FORFEITURE (U.S.S.G. § 5E1.4)

 

 

 

X

Assets of the defendant will be forfeited. Assets of the defendant will not be forfeited.

 

 

 

 

 

9.

10.

ADDITIONAL APPLICABLE GUIDELINES, PoLICY STATEM:ENTS, AND STATUTES

List any additional applicable guideline, policy statement, or statute.

 

UPWARD on DoWNWARD DEPARTURE (U.s.s.c. ch. s, prs. H & K)

List any applicable aggravating or mitigating circumstance that might support a term of imprisonment above or below the
applicable guideline range.

 

 

Rev. 2/10/2012

